Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 31 and 41 are objected to because of the following informalities:  the claims lacks ending punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 11-18, 21-28, 31-38, 41-48, and 51-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,353,418 (Jung hereinafter) in view of US PG Pub No. 2012/0199548 (Kitto hereinafter).
In re claim 1, with reference to Figs. 1 and 2, Jung discloses: A beverage container, comprising: a container body (102); a lid (104) attachable to the container body; a handle (112) having first and second handle portions (113), and a grippable handle portion (111), each of the first and second handle portions having a first end portion rotatably attached to the lid (at 212, see Fig. 2) and a second end portion, the grippable handle portion having a first end portion connected to the second end portion of the first handle portion and a second end portion connected to the second end portion of the second handle portion, the handle being manually rotatable between a lowered position and a raised position (see Figs. 4B and 4C).

[AltContent: arrow][AltContent: textbox (Outer Sidewall)][AltContent: arrow][AltContent: textbox (2nd End Portion)][AltContent: textbox (1st End Portion)][AltContent: arrow]
    PNG
    media_image1.png
    760
    516
    media_image1.png
    Greyscale

Jung fails to disclose a hook having a first hook end portion with a free-end portion, and a second hook end portion, the first and second hook end portions being rigidly connected together by a connector portion, the second hook end portion being rigidly and fixedly attached to the second end portion of the first handle portion, the first and second hook end portions and the connector portion defining a hook recess with a downwardly opening open end when the handle is in the raised position.
However, Kitto discloses a container lid (220) having a handle which includes a hook (242) having a first hook end portion with a free-end portion, and a second hook end portion, the first and second hook end portions being rigidly connected together by a connector portion, the second hook end portion being rigidly and fixedly attached to a portion of the handle, the first and second hook end portions and the connector portion defining a hook recess with a downwardly opening open end when the handle is in an upright position (see fig. 7).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Hook End Portion/ Free End Portion)][AltContent: textbox (Connector Portion)][AltContent: textbox (2nd Hook End Portion)][AltContent: arrow]
    PNG
    media_image2.png
    888
    727
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified a first handle portion of Jung to have included a hook portion as taught by Kitto for the purposes of providing convenient stowage of the lid when not in use to predictably prevent loss or misplacement of the lid.
In re claim 2, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the container body has an outer sidewall (see fig. 1 above), and the hook extends laterally outward from the second end portion of the first handle portion to beyond the outer sidewall of the container body when the handle is in the raised position (note that the first portion of the handle of Jung already extends beyond the outer sidewall of the container, such that the addition of the hook would further extend beyond the sidewall as well).
In re claim 3, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the hook recess is positioned laterally outward of the outer sidewall of the container body when the handle is in the raised position (see Fig. 1 above, as in re claim 2 above).
In re claim 4, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second handle portions are positioned along a common plane, and the hook extends radially, laterally outward along or in a direction parallel to the common plane (see Figs. 1 and 7 above).
In re claim 5, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the container body has an outer sidewall, and the hook extends outward along or in a direction parallel to the common plane from the second end portion of the first handle portion to beyond the outer sidewall of the container body when the handle is in the raised position (as in re claim 2 above).
In re claim 6, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the second hook end portion is welded to the second end portion of the handle.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the attached hook, does not depend on its method of production, i.e. welding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the hook separate from the handle and then permanently welded them together to arrive at the claimed structure, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04, V, C. Please note that in the instant application, page 7, lines 3-14, applicant has not disclosed any criticality for the claimed limitations.
In re claim 7, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the handle and the hook are each at least in part stainless steel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the handle and hook of a commonly used container/lid material such as stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, page 7, line 3-14, applicant has not disclosed any criticality for the claimed limitations.
In re claim 8, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the handle includes a first metal flat band shaped to form at least a portion of the handle, and the hook includes a second metal flat band shaped to form at least a portion of the hook.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the hook separate from the handle and then permanently welded them together to arrive at the claimed structure, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04, V, C. Please note that in the instant application, page 7, lines 3-14, applicant has not disclosed any criticality for the claimed limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the handle and hook of a commonly used container/lid material such as metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, page 7, line 3-14, applicant has not disclosed any criticality for the claimed limitations.
In re claim 11, with reference to the figs. noted above, Jung in view of Kitto discloses A beverage container, comprising: a container body; a lid attachable to the container body; and a handle assembly including: a main frame portion having first and second main frame portions (113), and a grippable handle portion (111), each of the first and second main frame portions having a first end portion rotatably attached to the lid and a second end portion, the grippable handle portion having a first end portion connected to the second end portion of the first main frame portion and a second end portion connected to the second end portion of the second main frame portion, the main frame portion being manually rotatable between a lowered position and a raised position (as in re claim 1 above); and a hook frame portion having a first hook end portion with a free-end portion, and a second hook end portion, the first and second hook end portions being rigidly connected together by a connector portion, the second hook end portion being rigidly and fixedly attached to the second end portion of the first main frame portion, the first and second hook end portions and the connector portion defining a hook recess with a downwardly opening open end when the main frame portion is in the raised position (as in re claim 1 above).
In re claim 12, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the container body has an outer sidewall, and the hook frame portion extends laterally outward from the second end portion of the first main frame portion to beyond the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 2 above).
In re claim 13, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the hook recess is positioned laterally outward of the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 3 above).
In re claim 14, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second main frame portions are positioned along a common plane, and the hook frame portion extends radially, laterally outward along or in a direction parallel to the common plane (as in re claim 4 above).
In re claim 15, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the container body has an outer sidewall, and the hook frame portion extends outward along or in a direction parallel to the common plane from the second end portion of the first main frame portion to beyond the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 5 above).
In re claim 16, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the second hook end portion is welded to the second end portion of the first main frame portion (as in re claim 6 above).
In re claim 17, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the main frame portion and the hook frame portion are each stainless steel (as in re claim 7 above).
In re claim 18, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the main frame portion is a first metal flat band shaped to form the main frame portion, and the hook frame portion is a second metal flat band shaped to form the hook frame portion (as in re claim 8 above).
In re claim 21, with reference to the figs. noted above, Jung in view of Kitto discloses A beverage container, comprising: a container body; a lid attachable to the container body and having left and right sides; and a handle assembly including: a main frame portion having first and second main frame portions, and a grippable handle portion, the first main frame portion having a first end portion rotatably attached to the left side of the lid and a second end portion, the second main frame portion having a first end portion rotatably attached to the right side of the lid and a second end portion, the grippable handle portion having a first end portion rigidly connected to the second end portion of the first main frame portion and a second end portion rigidly connected to the second end portion of the second main frame portion, the main frame portion being manually rotatable between a lowered position and a raised position; and a hook frame portion having a first hook end portion with a free-end portion, and a second hook end portion, the first and second hook end portions being rigidly connected together by a connector portion, the second hook end portion being rigidly and fixedly attached to the second end portion of one of the first and second main frame portions, the first and second hook end portions and the connector portion defining a hook recess with a downwardly opening open end when the main frame portion is in the raised position, the hook frame portion extending laterally outward from one of the left and right sides of the lid when the main frame portion is in the raised position (as in re claim 2 above).
In re claim 22, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the container body has an outer sidewall, and the hook frame portion extends laterally outward from the second end portion of the one of the first and second main frame portions to beyond the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 2 above).
In re claim 23, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the hook recess is positioned laterally outward of the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 3 above).
In re claim 24, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second main frame portions of the main frame portion are positioned along a common plane, and the hook frame portion extends radially, laterally outward along or in a direction parallel to the common plane (as in re claim 4 above).
In re claim 25, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the container body has an outer sidewall, and the hook frame portion extends outward along or in a direction parallel to the common plane from the second end portion of the one of the first and second main frame portions to beyond the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 5 above).
In re claim 26, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the second hook end portion is welded to the second end portion of the one of the first and second main frame portions (as in re claim 6 above).
In re claim 27, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the main frame portion and the hook frame portion are each stainless steel (as in re claim 7 above).
In re claim 28, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the main frame portion is a first metal flat band shaped to form the main frame portion, and the hook frame portion is a second metal flat band shaped to form the hook frame portion (as in re claim 8 above).
In re claim 31, with reference to the figs. noted above, Jung in view of Kitto discloses A beverage container, comprising: a container body having an outer sidewall; a lid attachable to the container body and having first and second opposed sides; and a handle assembly including: a main frame portion having upright first and second main frame portions, and a grippable handle portion, the first main frame portion having a first end portion rotatably attached to the first side of the lid and a second end portion, the second main frame portion having a first end portion rotatably attached to the second side of the lid and a second end portion, the grippable handle portion having a first end portion rigidly connected to the second end portion of the first main frame portion and a second end portion rigidly connected to the second end portion of the second main frame portion, the main frame portion being manually rotatable between a lowered position and a raised position (as in re claim 1 above); and a hook frame portion having a first hook end portion with a free-end portion, and a second hook end portion, the first and second hook end portions being rigidly connected together by a connector portion, the second hook end portion being rigidly and fixedly attached to the second end portion of the first main frame portion, the first and second hook end portions and the connector portion defining a hook recess with a downwardly opening open end when the main frame portion is in the raised position (as in re claim 1 above)[.]
In re claim 32, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the hook frame portion extends laterally outward from the second end portion of the first main frame portion to beyond the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 2 above).
In re claim 33, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the hook recess is positioned laterally outward of the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 3 above).
In re claim 34, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second main frame portions of the main frame portion are positioned along a common plane, and the hook frame portion extends radially, laterally outward along or in a direction parallel to the common plane (as in re claim 4 above).
In re claim 35, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the hook frame portion extends outward along or in a direction parallel to the common plane from the second end portion of the first main frame portion to beyond the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 5 above).
In re claim 36, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the second hook end portion is welded to the second end portion of the first main frame portion (as in re claim 6 above).
In re claim 37, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the main frame portion and the hook frame portion are each stainless steel (as in re claim 7 above).
In re claim 38, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the main frame portion is a first metal flat band shaped to form the main frame portion, and the hook frame portion is a second metal flat band shaped to form the hook frame portion (as in re claim 8 above).
In re claim 41, with reference to the figs. noted above, Jung in view of Kitto discloses A beverage container, comprising: a container body having an outer sidewall; a lid attachable to the container body and having first and second opposed sides; and a handle assembly including: a main frame portion having upright first and second main frame portions, and a grippable handle portion, the first main frame portion having a first end portion rotatably attached to the first side of the lid and a second end portion, the second main frame portion having a first end portion rotatably attached to the second side of the lid and a second end portion, the grippable handle portion having a first end portion rigidly connected to the second end portion of the first main frame portion and a second end portion rigidly connected to the second end portion of the second main frame portion, the main frame portion being manually rotatable between a lowered position and a raised position; a first hook frame portion having a first hook end portion with a free-end portion, and a second hook end portion, the first and second hook end portions of the first hook frame portion being rigidly connected together by a connector portion, the second hook end portion of the first hook frame portion being rigidly and fixedly attached to the second end portion of the first main frame portion, the first and second hook end portions of the first hook frame portion and the connector portion of the first hook frame portion defining a first hook recess with a downwardly opening open end when the main frame portion is in the raised position (as in re claim 1 above).
Jung in view of Kitto fail to disclose a second hook frame portion having a first hook end portion with a free-end portion, and a second hook end portion, the first and second hook end portions of the second hook frame portion being rigidly connected together by a connector portion, the second hook end portion of the second hook frame portion being rigidly and fixedly attached to the second end portion of the second main frame portion, the first and second hook end portions of the second hook frame portion and the connector portion of the second hook frame portion defining a second hook recess with a downwardly opening open end when the main frame portion is in the raised position[.]
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a duplicate hook portion opposite the first hook portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, page 10, lines 13-27, applicant has not disclosed any criticality for the claimed limitations.
In re claim 42, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second hook frame portions extend laterally outward from the second end portion of the first and second main frame portions, respectively, to beyond the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 2 above).
In re claim 43, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the hook recesses of the first and second hook frame portions are positioned laterally outward of the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 3 above).
In re claim 44, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second main frame portions of the main frame portion are positioned along a common plane, and the first and second hook frame portions extend radially, laterally outward in opposing directions along or in a direction parallel to the common plane (as in re claim 4 above).
In re claim 45, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second hook frame portions extend outward along or in a direction parallel to the common plane from the second end portion of the first and second main frame portions, respectively, to beyond the outer sidewall of the container body when the main frame portion is in the raised position (as in re claim 5 above).
In re claim 46, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the second hook end portions of the first and second hook frame portions are welded to the second end portion of the first and second main frame portion, respectively (as in re claim 6 above).
In re claim 47, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the main frame portion and the first and second hook frame portions are each stainless steel (as in re claim 7 above).
In re claim 48, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the main frame portion is a first metal flat band shaped to form the main frame portion, the first hook frame portion is a second metal flat band shaped to form the first hook frame portion, and the second hook frame portion is a third metal flat band shaped to form the second hook frame portion (as in re claim 8 above).
In re claim 51, with reference to the figs. noted above, Jung in view of Kitto discloses A beverage container, comprising: a container body having an outer sidewall; a lid attachable to the container body; a handle having first and second handle portions, and a grippable handle portion, each of the first and second handle portions having a first end portion rotatably attached to the lid and a second end portion, the grippable handle portion having a first end portion connected to the second end portion of the first handle portion and a second end portion connected to the second end portion of the second handle portion, the handle being manually rotatable between a lowered position and a raised position; a first hook having a first hook end portion with a free-end portion, and a second hook end portion, the first and second hook end portions of the first hook being rigidly connected together by a connector portion, the second hook end portion of the first hook being rigidly and fixedly attached to the second end portion of the first handle portion, the first and second hook end portions of the first hook and the connector portion of the first hook defining a first hook recess with a downwardly opening open end when the handle is in the raised position (as in re claim 1 above); and a second hook having a first hook end portion with a free-end portion, and a second hook end portion, the first and second hook end portions of the second hook being rigidly connected together by a connector portion, the second hook end portion of the second hook being rigidly and fixedly attached to the second end portion of the second handle portion, the first and second hook end portions of the second hook and the connector portion of the second hook defining a second hook recess with a downwardly opening open end when the handle is in the raised position (as in re claim 41 above).
In re claim 52, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second hooks extends laterally outward from the second end portion of the first and second handle portions, respectively, to beyond the outer sidewall of the container body when the handle is in the raised position (as in re claim 2 above).
In re claim 53, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second hook recesses of the first and second hooks are positioned laterally outward of the outer sidewall of the container body when the handle is in the raised position (as in re claim 3 above).
In re claim 54, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second handle portions are positioned along a common plane, and the first and second hooks extend radially, laterally outward in diametrically oppositing directions along or in a direction parallel to the common plane (as in re claim 4 above).
In re claim 55, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the first and second hook extend outward along or in a direction parallel to the common plane from the second end portion of the first and second handle portions, respectively, to beyond the outer sidewall of the container body when the handle is in the raised position (as in re claim 5 above).
In re claim 56, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the second hook end portion of the first and second hooks are welded to the second end portion of the first and second handles, respectively (as in re claim 6 above).
In re claim 57, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the handle and the first and second hooks are each at least in part stainless steel (as in re claim 7 above).
In re claim 58, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention including wherein the handle includes a first metal flat band shaped to form at least a portion of the handle, the first hook includes a second metal flat band shaped to form at least a portion of the first hook, and the second hook includes a third metal flat band shaped to form at least a portion of the second hook (as in re claim 8 above).

Claim(s) 9, 10, 19, 20, 29, 30, 39, 40, 49, 50, 59, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kitto as applied to claims 1, 11, 21, 31, 41, and 51 above, and further in view of US PG Pub. No. 2003/0159545 (Teppe hereinafter).
In re claims 9, 10, 19, 20, 29, 30, 39, 40, 49, 50, 59, and 60, with reference to the figs. noted above, Jung in view of Kitto discloses the claimed invention except wherein the first and second handle portions are metal or in part metal and overmolded with a plastic covering.
However, Teppe discloses a crown cork opener wherein a handle (4/28) is formed of metal overmolded with plastic via injection molding (paragraph 0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the handle of metal overmolded with plastic as taught by Jung and Kitto in view of Teppe for the purposes of facilitating comfortable and safe manipulation of a handle while retaining strength via a metal framework.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733